Citation Nr: 1135187	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  05-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus or secondary to PTSD.

3.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus or secondary to PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from multiple rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in May 2009, when the issues remaining on appeal were remanded for additional development.

The Board finds that there has been substantial compliance with the directives of the Board's May 2009 remand with regard to the issue decided in this Board decision concerning entitlement to a higher initial disability rating for diabetes mellitus.  The claims file has been substantially expanded with newly obtained VA treatment records.  The Veteran was also provided with a VA examination in August 2009 which the Board finds was sufficient to permit informed appellate review of the Veteran's increased rating claim concerning his diabetes mellitus.  To the extent that the August 2009 VA examination report was not adequate with regard to other issues, the Board is remanding the other issues at this time.

The issues of entitlement to service connection for hypertension, peripheral neuropathy, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus, type II, requires insulin and a restricted diet, but does not require regulation of activities.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

Initially, the Board notes that since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in September 2005), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The record shows that in a September 2005 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the underlying claim for service connection.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an April 2006 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in September 2005 and April 2006; the notice was provided prior to the most recent RO-level readjudication of this issue on appeal as evidenced by the February 2010 supplemental statement of the case.  Accordingly, the notice was effectively timely and the requirements the Court set out in Pelegrini have been satisfied.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, and VA examination reports in connection with this appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded VA examinations in October 2005 and August 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal, as appropriate, to provide probative medical evidence adequately addressing the issue decided below.  The examination reports obtained contain sufficient information to decide the issue decided in this decision below.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue decided below.

Analysis

The Veteran contends that the severity of his service-connected diabetes mellitus, type II, warrants a higher initial disability rating.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id. at 126.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time a claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Diabetes Mellitus

The Veteran claims entitlement to an increased initial disability rating for his diabetes mellitus disease process, currently rated as 20 percent disabling.  The Board notes that the Veteran has separate service connection claims on appeal for alleged secondary complications of the diabetes mellitus.  Therefore, only the rating for the primary diabetes disease process will be addressed in this section.

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In short, then, entitlement to the higher disability rating sought requires a showing that the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  The Board finds that the evidence of record in this case shows that the Veteran is treated with insulin and that he has dietary restrictions due to his diabetes; however, the evidence shows that the Veteran does not have any medically prescribed restriction of activities associated with his diabetes mellitus.

As the Board accepts that the Veteran's diabetes requires insulin and dietary restrictions, as contemplated by the currently assigned disability rating, the Board will not focus upon the evidence to that effect in this decision.  The Board will focus upon the evidence pertinent to the Board's essential finding that the Veteran's diabetes mellitus does not require medically prescribed restriction of activities.

Significantly, it is not clear that the Veteran's own contentions clearly indicate any pertinent restriction of activities is necessary due to the diabetes mellitus pathology.  The Veteran's April 2006 notice of disagreement and his June 2006 substantive appeal merely express the Veteran's belief that his diabetes "is worse" without specifying details.  No other written contention of record specifically expresses that the Veteran's diabetes has actually required regulation of activities, including the contentions of the Veteran's representative in April 2009 which suggested that the question was not adequately resolved by the evidence at that time.

The Veteran underwent a VA examination in connection with this appeal in August 2009.  The August 2009 VA examination report contains a competent medical expert's findings based upon review of the claims-file together with interview and direct medical inspection of the Veteran; the Board therefore views it as probative evidence.  The August 2009 VA examination report specifically shows that the Veteran's diabetes is managed with insulin and restricted diet, and specifically shows that there is no restriction of activity on account of diabetes.  The Board observes that the August 2009 report also shows that the Veteran did not have any visits to diabetic care providers due to ketoacidosis or hypoglycemia since the hospitalization associated with his original diagnosis of diabetes in 2005.

The Veteran previously underwent a VA examination in October 2005.   The October 2005 VA examination report contains a competent medical expert's findings based upon review of the claims-file together with interview and direct medical inspection of the Veteran; the Board therefore views it as probative evidence.  With regard to the pertinent questions that are the focus of the Board's analysis, the October 2005 VA examination report shows substantially the same findings as the more recent August 2009 report.  The October 2005 VA examination report expressly and specifically indicates that the Veteran's diabetes involved insulin and dietary restrictions for treatment.  The October 2005 VA examination report describes that the Veteran "says his daily activity is not much restricted due to diabetes, except for riding his motorcycle because he cannot go off too far due to needing his insulin and everything that he has to have to follow his diabetic diet."   The activity limitations described by the Veteran are explained as indirect consequences of the insulin and dietary aspects of the medical plan for managing his diabetes; no regulation of activities is shown to be a direct reflection of disabling manifestations of the diabetes beyond the need for insulin and dietary restrictions.  There is no suggestion of any regulation of his activity required directly by the disabling effects of the diabetes disease process or otherwise medically prescribed in the treatment of his diabetes.

Based on the medical evidence of record, a higher disability rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, is not warranted.  Significantly, although the Veteran's diabetes requires insulin and a restricted diet, there is no evidence that regulation of activities has been prescribed by a medical doctor or is otherwise made necessary by the Veteran's diabetes mellitus pathology; the August 2009 VA examination report provided the medical assessment that no such regulation was taking place.  The August 2009 VA examiner reviewed the claims file and thoroughly examined the Veteran in connection with addressing whether regulation of the Veteran's activities was necessary due to the Veteran's diabetes.  The examiner found that the Veteran's activities were not restricted by his diabetes.  There is no contrary evidence of record on this point.

Thus, the preponderance of the evidence is against a finding that the Veteran must regulate his activities due to his diabetes, which is required to warrant a higher 40 percent rating.

In sum, the Veteran's current symptoms associated with his primary diabetes disease process are adequately contemplated in the current 20 percent disability rating.  Thus, a preponderance of the evidence is against a rating in excess of 20 percent for diabetes mellitus, type II.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Increased Rating Conclusion and Extraschedular Consideration

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's diabetes mellitus on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details and treatment.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions and testimony.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.

The Board has considered the Veteran's testimony in such respects, including the written testimony of record, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence does not support assignment of any further increased rating in this case.  The Board notes that the Veteran has not specifically indicated that his diabetes involves required regulation of activities, which is the essential unfulfilled criteria for an increased schedular rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, which may be understood to include work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In this case, however, the question was directly and expressly raised by the Veteran and addressed in the RO's February 2005 rating decision.  The Board observes that the Veteran is already in receipt of a 100 percent schedular rating effective from April 2004.  The Veteran has not indicated any desire to appeal this issue in any manner to bring a TDIU issue into appellate status at this time.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, is not warranted.  To this extent, the appeal is denied.


REMAND

The Board's May 2009 remand in this case directed new development essential to the resolution of the Veteran's service connection claims on appeal.  Unfortunately, the Board finds that some critical aspects of the directed development have not been adequately completed, and to this extent the Board is compelled to remand the service connection issues again to complete the necessary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders; the Board has a duty to ensure compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The May 2009 Board remand directed additional development be accomplished via performance of a new VA examination addressing essential unresolved medical questions at the core of the service connection claims remaining on appeal.

With regard to the Veteran's claim of entitlement to service-connection for hypertension, the May 2009 Board remand directed that the VA examiner offer an opinion as to whether the Veteran's hypertension is caused by "or has been aggravated by" the Veteran's diabetes mellitus.  The August 2009 VA examination report opines that the Veteran's hypertension is "not related" to his diabetes mellitus.  The Board does not believe that a final decision relying upon this determination would survive judicial scrutiny, as clear determinations as to causation and aggravation are required.  The VA examiner's discussion does not present any basis for clearly identifying a finding that the examiner found no aggravation, and the primary pertinent rationale offered by the examiner cited that the hypertension "way preceded diabetes" and otherwise discusses elements concerning the commonality of hypertension and other elements that appear to be related to a causation analysis rather than a consideration of possible aggravation.  As the August 2009 VA examination report does not adequately address, either expressly or implicitly, the question of whether the Veteran's hypertension has been aggravated by his diabetes mellitus, the Board must remand the issue for a more adequate medical opinion on this issue.

Furthermore, the May 2009 Board remand directed that the VA examiner offer an opinion as to whether the Veteran's hypertension has been caused or aggravated by the Veteran's PTSD.  Although the examiner cites some research information concerning alleged links between PTSD and hypertension in the general community, no clear conclusion is ever expressed on the point whether the Veteran's hypertension may be caused or aggravated by the Veteran's PTSD.  As the August 2009 VA examination report does not express any conclusion on the questions of whether the Veteran's hypertension has been caused or has been aggravated by his diabetes mellitus, an adequate opinion addressing these questions must be sought as part of this remand.

With regard to the issue of entitlement to service connection for erectile dysfunction, the May 2009 Board remand directed that the VA examiner offer, among other requested opinions, an opinion addressing whether the Veteran's erectile dysfunction is caused by, or has been aggravated by, his service-connected PTSD.  The August 2009 VA examination report does not address this question.  Therefore, the Board must remand the issue for a more adequate medical opinion.

With regard to the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, the May 2009 Board remand directed that the VA examiner answer "whether it is at least as likely as not (a 50% or higher degree of probability) that any peripheral neuropathy, bilateral upper extremities, is caused by, or has been aggravated by, his service-connected diabetes mellitus, type II."  The Board directed that "the examiner is asked to provide a clear rationale for the opinion presented, and to discuss and address any evidence which might suggest that the Veteran's peripheral neuropathy is related to his diabetes mellitus (including the evidence identified in the April 2009 brief presented by the Veteran's representative.)"  However, the August 2009 VA examination report did not offer the requested opinion, finding instead that there was no evidence of peripheral neuropathy.  Although the Board recognizes that the absence of a diagnosis of peripheral neuropathy would render the need for an etiology opinion moot, the problem in this case is that the Veteran has apparently been diagnosed with peripheral neuropathy supported by objective neurological testing results (specifically, EMG); the August 2009 VA examination report presents no persuasive basis for disestablishing the prior pertinent chronic diagnosis, and does not appear to have involved diagnostic testing as probative as that which established the chronic peripheral neuropathy diagnosis.

Both an October 2005 VA examination report and the August 2009 VA examination report acknowledge that in July 2005 the Veteran was diagnosed with peripheral neuropathy with chronic ulnar motor neuropathy of the forearm and hand and left arm median nerve involvement.  This diagnosis was reportedly confirmed with EMG testing.  Although the Veteran maintained his pertinent symptom complaints, the August 2009 VA examination report merely finds that there is no evidence of such disability upon some inspection of the Veteran that did not involve EMG.  The Board finds that there is insufficient evidence to clearly establish that the prior diagnosis of chronic peripheral neuropathy was incorrect, and the August 2009 examiner offers no clear explanation as to whether he is suggesting that the prior diagnosis was incorrect or whether the disability may have allegedly resolved.  In any event, the August 2009 VA examination report does not answer the critical etiology questions posed in the Board's May 2009 Board remand, and it does not present a clear persuasive basis for finding that the questions have been rendered moot.  An etiology opinion remains as necessary in this case as it was when the May 2009 Board remand requested one, as the October 2005 VA examination report offered no rationale for an etiology opinion and did not have the benefit of review of the claims-file; there is otherwise no etiology opinion addressing the critical issues in this case.  Therefore, the Board must remand the issue for a more adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the VA examiner who authored the August 2009 VA examination report concerning the Veteran's claim of entitlement to service connection for hypertension, if available.  Otherwise, the Veteran should be scheduled for an appropriate new VA examination to determine the nature and etiology of the claimed hypertension.  (If the Veteran declines to report for a new examination, a medical opinion should nevertheless be obtained based upon the available information in the claims-file).

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Based upon examination of the Veteran and review of the claims file in its entirety, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that any hypertension is caused by, or has been aggravated by, his service-connected diabetes mellitus, type II?  In answering this question, please address the Veteran's contention that his hypertension may have been caused by undiagnosed diabetes mellitus prior to the date of his official diagnosis of diabetes mellitus.  (The aspect of this question concerning aggravation was not adequately addressed in the August 2009 VA examination report.)

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any hypertension is caused by, or has been aggravated by, his service-connected PTSD?  In answering this question, please discuss all pertinent medical principles including the relevance of any current research on the subject of any relationship between psychiatric disorders and heart disease, including the research cited by the 2002 report in the claims-file from The Wellness Centre.  (The August 2009 VA examination report does not express any final conclusion on this question.)

The examiner(s) should provide a clear medical rationale for each opinion presented, and discuss and address any of the potentially pertinent evidence identified in the April 2009 brief presented by the Veteran's representative.

2.  The Veteran's claims file should be forwarded to the VA examiner who authored the August 2009 VA examination report concerning the Veteran's claim of entitlement to service connection for erectile dysfunction, if available.  Otherwise, the Veteran should be scheduled for an appropriate new VA examination to determine the nature and etiology of the claimed erectile dysfunction.  (If the Veteran declines to report for a new examination, a medical opinion should nevertheless be obtained based upon the available information in the claims-file).

It is imperative that the claims file be made available to the examiner for review in connection with the examination. After examining the Veteran and reviewing the claims file in its entirety, the examiner(s) should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any erectile dysfunction is caused by, or has been aggravated by, his service-connected PTSD?  In answering this question, please discuss all pertinent medical principles concerning the relationship between psychiatric disorders and erectile dysfunction.

The examiner(s) should provide a clear medical rationale for each opinion presented, and discuss and address any of the potentially pertinent evidence identified in the April 2009 brief presented by the Veteran's representative.  (The August 2009 VA examination report did not respond to this question.)

3.  The Veteran's claims file should be forwarded to the VA examiner who authored the August 2009 VA examination report concerning the Veteran's claim of entitlement to service connection for peripheral neuropathy, if available.  Otherwise, the Veteran should be scheduled for an appropriate new VA examination to determine the nature and etiology of the claimed peripheral neuropathy.  (If the Veteran declines to report for a new examination, a medical opinion should nevertheless be obtained based upon the available information in the claims-file).

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file in its entirety, the examiner should opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that any peripheral neuropathy, bilateral upper extremities, is caused by, or has been aggravated by, his service-connected diabetes mellitus, type II, or is otherwise etiologically linked to the Veteran's military service.  The examiner is asked to provide a clear rationale for the opinion presented, and to discuss and address any evidence which might suggest that the Veteran's peripheral neuropathy is related to his diabetes mellitus or to service, including the evidence identified in the April 2009 brief presented by the Veteran's representative.

For the purposes of answering this question, the VA examiner should accept the previously established diagnosis of peripheral neuropathy of at least the left upper extremity, and answer the etiology questions posed.  (The August 2009 VA examination report offered no answer to the etiology questions posed, apparently due to rejecting the prior established diagnosis of peripheral neuropathy of at least the left upper extremity.)

4.  In the interest of avoiding further remand, the RO/AMC should review the examination reports obtained and ensure that adequate opinions with rationales have been offered.

5.  After completion of the above, the RO should review the expanded record and readjudicate the issues remaining on appeal, including under all direct and secondary theories of entitlement raised by the Veteran.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


